DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is a response to communications dated 07/23/2021.  Claims 6-31 are still pending in the application.

Information Disclosure Statement
The information disclosure statement filed 07/22/2021 complies with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609.  It has been considered and placed in the application file.

Terminal Disclaimer
The terminal disclaimer filed on 07/23/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of patent number 11,063,864 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 6-31 are allowed.
The following is an examiner’s statement of reasons for allowance:  The prior art of record, considered individually or in combination, appears to fail to fairly show or suggest a claimed invention comprising, among other limitations, novel and unobvious the overlay network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the overlay network comprising: a data layer storing the raw data and the metadata of the content object parts, a code layer storing the build instructions of the content object parts, a contract layer storing a digital contract associated with the content object parts, and one or more interfaces; the overlay network further configured to: generate digital output by at least processing the build instructions stored in the code layer and the digital contract stored in the contract layer in relation to the raw data and the metadata stored in the data layer, and provide, using the one or more interfaces, the digital output to a client," as recited in group claims 6-11 and 20-24; and "the overlay network configured to manage a plurality of content object parts representing digital content, each content object part comprising raw data, metadata, and build instructions, the provided fabric node configured to: obtain, from a client, a request for digital content, obtain, from one or more of the plurality fabric nodes, the content object parts, generate digital output by at least processing a digital contract associated with the content object parts and the build instructions stored in the content object parts in relation to the raw data and the metadata stored in the content object parts, and provide the digital output to the client," as recited in group claims 12-19 and 25-31, structurally and functionally interconnected in a manner as claimed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FRANK DUONG whose telephone number is (571)272-3164. The examiner can normally be reached 7:00AM-3:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MICHAEL THIER can be reached on 571-272-2832. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/FRANK DUONG/Primary Examiner, Art Unit 2474                                                                                                                                                                                                        October 14, 2021